DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-8, 10-16, 18-20 is/are rejected.
Claims 9, 17 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
The election of species requirement for species (b) has been withdrawn upon reconsideration.

Applicant's election with traverse of species (a)(ii) in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the search for both species (a)(i) and (a)(ii) does not constitute an undue burden.  
removability and non-removability of a sealant layer are mutually exclusive and contradicting features -- i.e., they are not capable of use together, and they have a materially different mode of operation or effect.  If a sealant layer is removable, it cannot be simultaneously non-removable, and if a sealant layer is non-removable, it cannot be simultaneously removable.  Furthermore, species (a)(i) and (a)(ii) are not obvious variants due to mutually exclusive modes of operation.  Therefore, while there is a small overlap in the search and prior art (i.e., compostable polymers), the existence of mutually exclusive features (i.e., removability and non-removability) which not capable of being used together means that substantially separate searching (e.g., different search terms in different classifications, etc.) would be required for each specific species of sealant layer. Furthermore, it is highly probable that prior art that applies to one species of sealant layer will not apply to the other species of sealant layer.  Therefore, requiring the Examiner to search both species of sealant layer (a) constitutes an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The amendment filed 05/06/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added language stating that the sealant layer is “cold-pressed or extruded through a machine polylactic acid or polylactide (PLA).  PLA is a thermoplastic aliphatic polyester derived from renewable resources.”

 	The preliminary amendment to specification was filed 05/06/2020, which is after the filing date of the application (02/02/2020).  The disclosure as originally filed on 02/02/2020 does not provide support for stating that the sealant layer is polylactic acid or polylactide.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 18 is objected to because of the following informalities:
 	Claim 18 has the wrong status identifier.  Since Applicant elected species (a)(ii), claim 18 is not “withdrawn” from consideration.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed on 02/02/2020 does not provide support for the barrier layer “being a cellulose film” in general (as presently recited in claims 1, 10, 20).  Said limitation (“a cellulose film”) includes both transparent and non-transparent cellulose films, while the disclosure as originally filed on 02/02/2020 only provides support for transparent cellulose films.
 	The disclosure as originally filed on 02/02/2020 does not provide support for the sealant layer “being polylactide” (as presently recited in claims 1, 10, 20).  The preliminary amendment to specification stating that the sealant layer can be polylactide or polylactic acid was filed 05/06/2020, which is after the filing date of the application (02/02/2020).  A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application.  See MPEP 608.04(b).  Therefore, the disclosure as originally filed on 02/02/2020 does not provide support for stating that the sealant layer “being polylactide”.    
 	Claims 2-8, 11-16, 18-19 are dependent on one or more of the above claims and therefore incorporate the above-described new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16, 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what constitute an adhesive layer being “fully reacted”.  Does “fully reacted” refer to being fully crosslinked?  Or does “fully reacted” refer to the absence of any un-reacted components (e.g., residual monomers, etc.) in the adhesive layer?  In the absence of a clear definition or recitation of what constitutes “fully reacted”, this limitation will be disregarded for the purposes of the present Office Action.
 	Claim 1 is vague and definite because the term “long-chain” in the phrase “long-chain polymer” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How many carbons are required to be considered a “long-chain”?  In the absence of a clear definition or recitation of what constitutes “long-chain”, this limitation will be disregarded for the purposes of the present Office Action.
 	Claim 10 is vague and indefinite because the claim ends with the phrase “wherein the compostable flexible material comprises.”  Comprises… what additional features?  It is unclear whether this phrase is a mere typographical error or whether the claim was intended to contain additional limitations. 
 	Claims 2-8, 11-16, 18-19 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	IYENGAR ET AL (US 2010/0178523),
	in view of EDGINGTON ET AL (US 6,365,680),
	and in view of KAISIG ET AL (US 2014/0044901).
 	IYENGAR ET AL ‘523 discloses a biodegradable and compostable packaging laminate comprising:
• a heat-sealable layer (20) comprising polylactic acid (PLA);
• a first tie (i.e., adhesive) layer (28)

• a second tie (i.e., adhesive) layer (38);
• a coated paper layer (12/14).
(entire document, e.g., Figure 1-5; paragraph 0002, 0014, 0019, 0022, 0025-0027, 0029-0032, etc.) However, the reference does not specifically discuss compostable tie layers.
 	EDGINGTON ET AL ‘680 discloses that it is well known in the art to utilize biodegradable / compostable adhesives to bond layers of biodegradable / compostable packaging materials together in order to improve interlayer adhesion, wherein the adhesive can be formulated to be a pressure-sensitive adhesive. (line 10-20, col. 1; line 1-50, col. 2; etc.)
 	KAISIG ET AL ‘901) provides evidence that it is well known in the art that “cellophane” is a synonym for regenerated cellulose. (paragraph 0016; etc.)
 	Regarding claims 1-5, 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known compostable adhesive (which can be a pressure sensitive adhesive) as disclosed in EDGINGTON ET AL ‘680 as the first adhesive layer (28) and second adhesive tie layer (38) in the compostable packaging laminates of IYENGAR ET AL ‘523 in order to improve interlayer adhesion.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized compostable materials for all layers in the compostable packaging laminates of IYENGAR ET AL ‘523 in order to maximize biodegradation and composting rates.
 	Regarding claim 3, IYENGAR ET AL ‘523 does not require the heat-sealable layer (20), first tie (i.e., adhesive) layer (28), and/or the second tie (i.e., adhesive) layer (38) to be pre-formed stand-alone layers (e.g., IYENGAR ET AL ’523 allows for extrusion lamination of layers, etc.).

Claim 6-7, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	IYENGAR ET AL (US 2010/0178523), in view of EDGINGTON ET AL (US 6,365,680), and in view of KAISIG ET AL (US 2014/0044901).
 		as applied to claims 1, 10, 20 above, 
 	and further in view of MASARO ET AL (US 2005/0215662) 
 		or DE SAINT-ROMAIN (US 2014/0050868),
 	and further in view of KOHLWEYER (US 2007/0281141).
 	MASARO ET AL ‘662 discloses that it is well known in the art to apply compostable and biodegradable ink compositions to substrates (e.g., paper, plastic films, etc.) in order to produce visually attractive printed articles which can be composted. (paragraph 0032, 0047-0048, etc.)
 	DE SAINT-ROMAIN ‘868 discloses that it is well known in the art to apply compostable and biodegradable ink compositions to biodegradable substrates  in order to produce visually attractive printed articles which can be composted. (paragraph 0002, 0007, 0072-0075, 0174-0177, etc.)
 	KOHLWEYER ‘141 discloses that it is well known in the art to provide printing which is visible on the interior of a package and/or visible on the exterior of a package, wherein printing can be applied to an interior, non-product-contacting film layer of a packaging material in order to allow visibility from the inside of the package while preventing undesirable reaction between package contents and printing inks.  (paragraph 0009-0010, etc.)
 	Regarding claims 6, 10-11, 16, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known compostable inks as disclosed in MASARO ET AL ‘662 (or DE SAINT-ROMAIN ‘868) at least one layer and/or 
 	Regarding claim 7, 13-15, one of ordinary skill in the art would have applied known compostable inks as disclosed in MASARO ET AL ‘662 (or DE SAINT-ROMAIN ‘868) to the outward-facing surface of the coated paper (12/14) of the compostable packaging laminates of IYENGAR ET AL ‘523 in order to provide informational and/or decorative printing or images which are visible on the outside of packaging articles as suggested by KOHLWEYER ‘141.
 	Regarding claim 12, 14-15, one of ordinary skill in the art would have applied known compostable inks as disclosed in MASARO ET AL ‘662 (or DE SAINT-ROMAIN ‘868) to a surface of the interior barrier layer (17) of the compostable packaging laminates of IYENGAR ET AL ‘523 in order to provide informational and/or decorative printing or images which are visible on the inside of packaging articles, but which are protected from package contents by the heat-sealable layer (20) as suggested by KOHLWEYER ‘141.
	Further regarding claim 10, one of ordinary skill in the art would have selected the thickness of the metallized layer and cellophane layer in order to obtain the water vapor transmission and oxygen transmission properties required for specific applications (since thicker layers generally mean better barrier properties).
 	Regarding claim 18, since the heat-sealable PLA layer (20) is not explicitly disclosed as being “removable” (e.g., peelable), the Examiner has reason to believe that the conventional heat seals formed from heat-sealable PLA layer (20) in the packaging materials of IYENGAR ET AL ‘523 (e.g., in the process of forming packaging articles) are generally permanent (i.e., not removable, in order to prevent accidental or uncontrolled rupturing or opening of packaging) as 
 	Regarding claim 19, since the pressure-sensitive compostable adhesives of EDGINGTON ET AL ‘680 are not explicitly disclosed as being temporary or removable or peelable, the Examiner has reason to believe that pressure-sensitive adhesives in accordance with EDGINGTON ET AL ‘680 used to bond layers in packaging materials together (e.g., the adhesive tie layers (28) and (38) in the packaging materials of IYENGAR ET AL ‘523) are generally permanent (to avoid delamination during usage) as recited in claim 19, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	IYENGAR ET AL (US 8,771,835) and GAVEL ET AL (US 2012/0177859) and JP 2004-114657 disclose biodegradable laminates.
  	EDGINGTON ET AL (US 5,700,344) and EDGINGTON ET AL (US 5,753,724) disclose biodegradable adhesives.
 	JANSSEN ET AL (US 2007/0243293) and JANSSEN ET AL (US 2004/0115318) disclose food-grade laminating adhesives. 
 	CLOUTIER ET AL (US 2014/0349045) disclose compostable packaging laminates.
 	REVELL (US 5,021,298) disclose metallized cellulose barrier films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787